Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on August 9, 2021 is acknowledged.
3.	Claims 4-7 are pending in this application.


Priority
4.	Applicant claims foreign priority to JAPAN 2017-226368 (11/24/2017). The certified copy has been received by the Office. However, English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/JP2018/043242, November 22, 2018, until the foreign priority dates are perfected. 


Restriction
5.	Applicant’s election without traverse of Group 1 (claims 4 and 6-7) and the election of species bosutinib as the Src/c-Abl pathway inhibitor in the reply filed on August 9, 20201 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claim 5 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claim 7 is withdrawn from further consideration as being drawn to Claims 4 and 6 are examined on the merits in this office action.


Objections
6.	The specification is objected to for the following: The specification indicates "incorporation by reference" of certain documents. The MPEP states the following: "An application as filed must be complete in itself in order to comply with 35 U.S.C. 112. Material nevertheless may be incorporated by reference. An application for a patent when filed may incorporate “essential material” by reference to (1) a U.S. patent, >or< (2) a U.S. patent application publication, **>which patent or patent application publication does not itself incorporate such essential material by reference…”Essential material” is defined in >37CFR1.57(c)< as that which is necessary to (1) **>provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112, (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112…” (see MPEP 608.01(p)). Instant specification discloses that “Examples of the bosutinib analogs, tivozanib analogs, pazopanib analogs, sunitinib analogs, axitinib analogs and crizotinib analogs include the compounds described in the above-mentioned patent document 6” (see paragraph 
7.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figure 7B of instant specification US 2020/0368267 A1 disclose nucleotide and peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.




Rejections
35 U.S.C. 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	In regards to claim 6, the metes and bounds of the phrase “and analogs thereof” is unclear. The instant specification describes “Examples of the bosutinib analogs, tivozanib analogs, pazopanib analogs, sunitinib analogs, axitinib analogs and crizotinib analogs include the compounds described in the above-mentioned patent document 6” (see paragraph [0039]). While this type of language sets forth some exemplary compounds, the open ended language construed in the manner that “analogs” of bosutinib, for example, are not limited to the compounds that are discussed in the WO document disclosed in the specification. It is not clear which other compounds are intended by the recited analogs thereof.
11.	In regards to the phrase “preventing ALS” of claims 4 and 6, the claims are drawn to a method for preventing and/or treating ALS, comprising administering an effective amount of a Src/c-Abl pathway inhibitor to a subject in need of the prevention and/or treatment. The claimed requirement to administer a Src/c-Abl pathway inhibitor 
	

35 U.S.C. 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Imamura et al (Science Translational Medicine, May 24, 2017, pp. 1-10, filed with IDS).
15.	Imamura et al teach that bosutinib boosted autophagy, reduced the amount of misfolded mutant SOD1 protein, and attenuated altered expression of mitochondrial genes. Bosutinib also increased survival in vitro of ALS iPSC-derived motor neurons from patients with sporadic ALS or other forms of familial ALS caused by mutations in TAR DNA binding protein (TDP-43) or repeat expansions in C9orf72. Bosutinib treatment modestly extended survival of mouse model of ALS with an SOD1 mutation, suggesting that Src/c-Abl may be a potentially useful target for developing new drugs to treat ALS (see abstract). Imamura et al teach “to analyze the mechanism of neuroprotection by bosutinib in ALS patient iPSC-derived motor neurons, we investigated expression of autophagy markers and degradation of misfolded mutant SOD1. We found that expression of the autophagy protein p62 was elevated in ALS motor neurons but decreased after bosutinib treatment (see p. 2, right column, 3rd paragraph). Figure 3 of Imamura et al teach the neuroprotection of ALS motor neurons by Src/c-Abl inhibitors; Fig 3A and B teach that p62 protein was reversed by bosutinib treatment, and also reversed the change in the ratio of the autophagy marker LC3-II and LC3-I in ALS motor neurons (see Figure 3, p. 5). Imamura et al further teach that bosutinib was administered to a mouse model of ALS at a time point when motor neurons were beginning to die but before the onset of motor symptoms. The proper dose of bosutinib for mouse experiments could be determined based on the dose used clinically in humans…bosutinib slightly delayed the onset of disease and modestly rd full paragraph). Since the reference teaches ALL of the active method steps, i.e., an ALS patient and the same compound (bosutinib), the reference anticipates instant claims 4 and 6.

16.	Claims 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Katsumata et al (PLOSOnee, September 2012, 7(9): 1-14, filed with IDS).
17.	Katsumata et al teach in G93A-SOD1 transgenic mice (G93A mice), a widely used model of ALS, the survival of G93A mice was improved by oral administration of dasatinib, which also decreased c-Abl phosphorylation, inactivated caspase-3, and improved the innervation status of neuromuscular junctions. In addition, c-Abl expression in postmortem spinal cord tissues from sporadic ALS patients was increased by 3-fold compared with non-ALS patients. Katsumata et al teach that the c-Abl inhibitor dasatinib has neuroprotective properties in vitro and in vivo (see abstract). Since the reference teaches ALL of the active method steps, i.e., an ALS patient and the same compound (dasatinib), the reference anticipates instant claims 4 and 6.

18.	Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US 2016/0082015).
19.	Rubin reference teaches method for promoting motor neuron survival and for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) and Spinal muscular atrophy (SMA) (see abstract). Rubin reference teaches .

20.	Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussa (US 2015/0087653).
21.	Moussa reference teaches method of treating amyotrophic lateral sclerosis or frontotemporal dementia in a subject, the method comprising administering for example, a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof (see paragraph [0096]), meeting the limitation of instant claims 4 and 6. Since Moussa reference teaches administering the elected species, bosutinib, to treat ALS, the reference anticipates instant claims 4 and 6.



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654